DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/16/2021 has been entered and made of record. Claims 3, 5 are cancelled. Claims 1, 2, 4, 6-14 are pending.

Claim Objections
Claims 1, 2, 4, 8-14 is objected to because of the following informalities: Claim 1 includes reference numbers. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). As recited in claim 1, a display, display memory, and first and second memory area are not “exceptional circumstances”. Therefore, it is recommended the reference numbers be removed. Appropriate correction is required.
	Claims 2, 4, 8-14 are further objected to due to their dependency of claim 1.
Response to Arguments
Applicant's arguments filed 06/16/2021 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 112
Claim 12 contains the trademark/trade name windows system.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an operating system and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over SAI (JP2004110719A).

RE claim 1, Sai teaches a display system to enlarge an area of the display and display the enlarged area in a separate window. The image processing apparatus comprising:
(a)
a display that displays an image;
(b)
a display memory that has a first memory area and a second memory area configured to be used for displaying the image on the display; and

First magnification image storing part (said first memory area) storing first magnification image data [0008]. Enlarged display memory for loading the first rate image data as enlarged output image data (said second memory area) [0008]. The enlarged display memory (said second memory area) and the present display memory (said first display memory area) correspond to an image display memory (said display memory that has a first and second memory area) in the RAM (14) of terminal (5) [Fig. 3, 0047].
(c)
at least one processor that causes image processing apparatus to act as;

Fig. 1, CPU (12) [0036].

(d)
a display control unit configured to display an image on the display; and


A display device for displaying an image [0008]. Fig. 1, monitor (17) [0036, 0046].

(e)
a drawing control unit configured to, based on a first image drawn in the first memory area, generate a second image that is an enlarged image of the first image and draw the second image in the second memory area;


An enlargement window setting means for generating an enlargement window that is smaller than the display area, where the display are display the image at a first magnification (i.e., original image) [0008]. The enlargement window displays a portion of the first magnification image by a second factor image (i.e., displaying the original image at a different magnification) [0008]. On the basis of a portion corresponding to an enlarged first magnification image portion of the first rate image data loaded into the enlarged display memory, a second rate image corresponding to the magnified first magnification image portion is displayed in the enlarged window [0008].

(f)
wherein, when an operation for image enlargement is received from a user with the first image displayed on the display, the display control unit changes a memory area to be read so as to switch the image displayed on the display from the first image to the second image, with the first image drawn in the first memory area and with the second image drawn in the second memory area, and


The enlargement window is movable on the first magnification image by the user [0010, 0012, 0050]. The first magnification image area is combined with the area enlargement window that continuously displays the area enlarged underneath the enlargement window [0010, 0012]. The first rate image data (said first image) for all images is loaded into the image memory (said first memory) [0013]. When an enlarged image (said second image) is displayed in an enlarged window, an enlarged output image data is loaded into the enlarged display memory (said second memory) [0015]. Thus, when an enlarged image is displayed using a second rate segment in an enlarged window, only the necessary enlarged portion and second rate segment required for the drag movement need be loaded (said switch to second image, drawn from second memory area) [0015]. Sai teaches input unit (16) corresponding to a means for instructing the image display system, such as the drag movement of the enlarged window [Fig. 3, 0046].

(g)
wherein, when an operation for aborting the image enlargement is further received from the user, the display control unit switches the image displayed on the display from the second image to the first image by returning the memory area to be read to the first memory area.


As taught in the rationale of 1(f), the method/system of Sai teaches reading from the enlarged display memory when displaying the magnified image in the enlargement window [0010, 0012, 0050]. The first rate image data is stored first magnification image storing part (said first memory area) storing first magnification image data [0008]. It would have been obvious before the effective filing date of the claimed invention that the method/system of Sai switches to the first memory area when the enlargement window is not in use because Sai teaches the two versions of the image data is stored in their respectable storage areas. Furthermore, Sai teaches the use of the enlarged image storing part stores only the current data of the enlargement window to save the amount of consumed memory [0015]. 


RE claim 2, Sai teaches
(a)
A storage unit 

(i)
configured to store information about an image enlargement rate and


When an enlarged image (said second image) is displayed in an enlarged window, an enlarged output image data is loaded into the enlarged display memory (said second memory) [0015]. Sai does not specifically disclose storing information about an image enlargement rate however, it would have been obvious before the effective filing date of the claimed invention to that the enlarged display memory would further include information about the enlargement rate because the method/system of Sai permits variations in the enlargement rate. As an example, the system can further include 3 magnification based on the first image data [0018]. Sai also teaches a plurality of magnification conversion buttons may be provided for enlarging or reducing an image displays as an enlarged image. Thus, it would be necessary to store the information of the image enlargement rate in order to properly display the image at the correct value.

(ii)
an image display position instructed by the user’s operation for the image enlargement;


Sai teaches the enlargement window is movable on the first magnification image by the user [0010, 0012, 0050]. Thus, the user drags the window accordingly, and the window displays an enlarged version of the portion of the first rate image data that the window overlays [0015].
wherein,
(b)
based on the information stored in the storage unit, the drawing control unit generates the second image that is the enlarged image of the first image and draws the second image.

Based on the location of the enlargement window, an enlarged output image data is loaded into the enlarged display memory (said storage unit) and displayed in an enlarged window (said generates, draws) [0015]. As discussed in the rationale of claim 1, the claimed second image is based on the location of the enlargement window that is overlaid on top of the first magnification image (said first image). The method/system of Sai enlarges the first magnification image that the enlargement window is covering.


RE claim 6, claim 6 recites similar limitations as claim 1 but in manufacture form. Therefore, the same rationale used for claim 1 is applied. Furthermore, Sai teaches a computer program carrying out the instructions for the system of claim 1 [0009]. RAM (14) serves as a work area of the CPU (12) and has an execution memory of various programs executed by CPU (12) [0037].

RE claim 7, claim 7 recites similar limitations as claim 1 but in process form. Therefore, the same rationale used for claim 1 is applied. Furthermore, Sai teaches a computer program carrying out the instructions (said method) for the system of claim 1 [0009]. 

RE claim 8, Sai teaches the first magnification image area is combined with the area enlargement window that continuously displays the area enlarged underneath the enlargement window [0010, 0012]. The first rate image data (said first image) for all images is loaded into the image memory (said first memory) [0013]. When an enlarged image (said second image) is displayed in an enlarged window, an enlarged output image data is loaded into the enlarged display memory (said second memory) [0015]. Sai further teaches the enlargement window can me dragged by the user [0046]. When an enlarged image is displayed using a second rate segment in an enlarged window, only the necessary enlarged portion and second rate segment required for the drag movement need be loaded (said switch to second image, drawn from second memory area) [0015]. It would be necessary for the first rate image data to be maintained in the image memory, even when the method/system is reading from the enlarged display memory, so that the system can pull from the image memory the first rate image data when the enlargement window is dragged since the method/system of Sai only maintains the enlargement image data of current location of the enlargement window is stored in the enlarged display memory [0046]. 

RE claim 10, Sai teaches the enlargement window is movable on the first magnification image by the user [0010, 0012, 0050]. The first magnification image area is combined with the area enlargement window that continuously displays the area enlarged underneath the enlargement window [0010, 0012]. The first rate image data for all images is loaded into the image memory (said first image drawn in the first memory) [0013]. When an enlarged image (said second image) is displayed in an enlarged generate second image that is the enlarged image of the first image and draws the second image in the second memory area) [0015]. Thus, when an enlarged image is displayed using a second rate segment in an enlarged window, only the necessary enlarged portion and second rate segment required for the drag movement need be loaded [0015]. 

RE claim 11, Sai teaches when an image enlargement function is disabled, the drawing control unit does not draw the second image in the second memory. Specifically, when an enlarged image is displayed using a second rate segment in an enlarged window, only the necessary enlarged portion and second rate segment required for the drag movement need be loaded [0015]. Therefore, it would have been obvious before the effective filing date of the claimed invention that when there is not an enlargement window, nothing is stored in the enlarge display memory since, as taught above, only what’s needed for display in the enlarged window is stored.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SAI (JP2004110719A) in view of MENDIS et al. (8,468,469 B1).

RE claim 4, Sai teaches the limitations of claim 4 with the exception of disclosing a long press operation. However, Mendis teaches a computer-implemented user interface for zooming and panning. Sai in view of Mendis teaches:
(a)
processing corresponding to an operation position of a user operation performed on the second image obtained by enlarging the first image is to be performed in a case where the user operation performed on the second image is a long press operation, and

Sai teaches the user moving an enlargement window [0015]. However, Sai fails to disclose how the method/system initiates the enlargement window.
     With reference to Fig. 3, Mendis teaches display manager (312) renders content for presentation on display (304) [7:63-65]. The user can zoom and then pan an image by first long pressing to enter a zoom function, and then further performing a second long press (said user operation performed on the second images is to be performed in a case where user operation is a long press) to enter a panning function [6:66-7:10]. Thus, the user can pan the zoomed image display (234c).
(b)
wherein an enlarged display area displayed in the second display image is changed in a case where the user operation performed on the second image obtained by enlarging the first image is not a long press operation.

Sai teaches the user drags the enlargement window across the display to display an enlargement image of any portion of the first magnification image it overlays (said second image is changed where the user operation is not a long press). [0010, 0012, 0015, 0046, 0050].
second image is changed where the user operation is not a long press).



Claim 9 is rejected under 35) U.S.C. 103 as being unpatentable over SAI (JP2004110719A) in view of OSXDAILY (“Use the Magnifying Glass Tool in Preview to Zoom Into Image Detail on Mac” https://osxdaily.com/2011/10/03/magnifying-glass-tool-zoom-image-preview/.

RE claim 9, Sai teaches enlarging an image using an enlargement window [0015]. Sai does not explicitly disclose the means in which the enlargement window is engaged. OSXDaily teaches opening a picture in Preview on Mac [pg. 1]. The user can adjust the zoom level by using the trackpad by pinching or spreading their fingers to increase or decrease the size of the magnifier [pg. 1].
. 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over SAI (JP2004110719A) in view of MAJUMDER et al. (2010/0287493 A1).

RE claim 12, Sai teaches implementing the method within a system of Figs. 1-3. However, Sai is silent to the invention of claim 1 being carried out in an image processing apparatus that does not have an operating system.
Majumder teaches viewing and editing of a displayed image in a magnified view [abstract]. Display device (16) outputs displayed images to a user of the system (10) [0022; Fig. 1]. As shown in Fig. 2, the displayed interface (100) displays a main image (104) which is created (said a first image) and/or edited by the user with functions of the interface (100) [0024]. The image (104) is stored in the memory (14) (said a storage unit) [0024]. With reference to Fig. 3, an editable magnifier can be invoked which causes a magnifier window to be displayed on display device (16). The magnifier window (120) displays a view of a particular portion or area (170) of the image (104) currently being displayed in the interface (100) [0034]. The magnifier window (120) allows edits and changes to be made to the portion (170) of the image (104), and allows corresponding changes to be made to any underlying model or data corresponding to or depicted by the image (104) [0040, Fig. 5]. Majumder also teaches implementing the image processing apparatus does not have an operating system that has an enlargement function) [0016].
It would have been obvious before the effective filing date of the claimed invention to use only hardware to implement the combined method of Sai in view of Majumder because the hardware can be tailor-made for a particular application.

RE claim 13, Sai teaches the user drags the enlargement window across the display to display an enlargement image of any portion of the first magnification image it overlays. [0010, 0012, 0015, 0046, 0050]. Sai further teaches a plurality of magnification conversion buttons may be provided [0051]. However, Sai fails to disclose to disclose a touch operation.
Majumder teaches viewing and editing of a displayed image in a magnified view [abstract]. Display device (16) outputs displayed images to a user of the system (10) [0022; Fig. 1]. As shown in Fig. 2, the displayed interface (100) displays a main image (104) which is created (said a first image) and/or edited by the user with functions of the interface (100) [0024]. The image (104) is stored in the memory (14) (said a storage unit) [0024]. With reference to Fig. 3, an editable magnifier can be invoked which causes a magnifier window to be displayed on display device (16). The magnifier window (120) displays a view of a particular portion or area (170) of the image (104) currently being displayed in the interface (100) [0034]. The magnifier window (120) allows edits and changes to be made to the portion (170) of the image (104), and allows corresponding changes to be made to any underlying model or data corresponding to or depicted by the image (104) (said operation on the second image is received from the user with the second image displayed, convert operation into operation information for the first image) [0040, Fig. 5]. Majumder further teaches using a touchscreen as a display and input device (said touch operation) [0022].
It would have been obvious before the effective filing date of the claimed invention to perform an operation on the enlarged image Sai and to carry the operation to the first magnification image Sai, as taught by Majumder because this allows a user to not only view and plan changes to an image in the magnifier, but also to make those changes directly in the zoomed-in view, thus avoiding numerous zoom operations to change the view of the main image to the desired lower level, edit the image portion (170), and zoom back out to the higher level [Majumder: 0040].

RE claim 14, in conjunction with the rationale of claim 13, Majumder is relied upon as teaching an editable magnifier can be invoked which causes a magnifier window to be displayed on display device (16). The magnifier window (120) displays a view of a particular portion or area (170) of the image (104) currently being displayed in the interface (100) [0034]. The magnifier window (120) allows edits and changes to be made to the portion (170) of the image (104), and allows corresponding changes to be made to any underlying model or data corresponding to or depicted by the image (104) [0040, Fig. 5]. Majumder further teaches using a touchscreen as a display and input device (said touch position) [0022]. Thus it would have been obvious before the effective filing date of the claimed invention that in order to extend the edits of the magnifier window (120) of Majumder, the touch position within the magnifier window (120) would need to be converted to the corresponding location of image (104) (said convert a touch position of the touch operation of second image into a touch position for the first image). The same motivation to combine as taught in the rationale of claim 13 is incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
6 August 2021